Title: Thomas Boylston Adams to Abigail Adams, 24 November 1793
From: Adams, Thomas Boylston
To: Adams, Abigail


My dear Mother
Philadelphia 24 Novr: 1793—
I have now been in the City since the 19th: and am happily able to give you the fullest assurance of our freedom from danger, on account of the malignant Fever. The Citizens have most of them returned, & universally in good health, business has revived, & is fast returning into its former train; from all present appearances, nobody would think that any Calamity had befallen us. It is surprising how soon a person wears off those impressions of terror, which tho’ all alive when he first enters the City, are forgotten in the course of a few hours. The idea of danger is dissipated in a moment when we perceive thousands walking in perfect security about their customary business, & no ill consequences ensuing from it. Many of the Inhabitants are in mourning, which still reminds us of the occasion, but a short time will render it familiar. No person that has not been exiled from their usual residence upon such an occasion can realize the joy that is universally felt at meeting a former friend or acquaintance— The congratulations for each others wellfare are as mutual as they appear to be sincere. I find a small number of my former acquaintance who have participated in the Calamity, & a few who were victims to the disease, but by far the greater proportion have escaped. My present Landlord lost a Son, who was a pupil of Dr Rush, & the most promising young Physician of any that have died. He was seized with a delirium in the first Stage of his disorder and refused all medicine that was offered him. Indeed this was the case with many, & it allways proved fatal in such instances. Among those who have been swept away, I believe Mr Powell & Mr Sergeant are the only two with whom you were acquainted. The disease proved most fatal to tradesmen & Mechanics, whose circumstances would not admit of their leaving town; but no class of Citizens have been totally exempted. The Disease however is now dissipated, & I apprehend no danger can exist during this Season. I doubted before I came to town whether Congress would be safe in assembling here this Winter, & I still believe it will be a difficult matter to persuade them that no danger remains, but if they will come & judge for themselves only by two days residence they must be convinced that their fears are groundless.
My Examination for the Bar comes on next week; it is time I was, if I am not prepared to receive it. It is just three years since I entered Mr Ingersoll’s Office, & tho’ I expect no business unless by accident, yet I choose to take my station at the Bar as an Atty. provided my Examinors will give me a passport. If you wish any thing sent round from here, there will be an opportunity before the Winter sets in. I am in great want of my Boots, & I hope you will not forget the Books also that I packed up to be sent me.
Remember me Affectionatly & believe me your son
Thos: B Adams
